Citation Nr: 0931772	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right gastrocnemius 
strain

2.  Entitlement to an initial evaluation in excess of 10 
percent for hyperkeratosis of the feet.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a corneal abrasion of the left eye.

4.  Entitlement to an initial compensable evaluation for 
residuals of a left foot injury to include numbness of the 
left heel and capsulitis.  



REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1990 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

A 2008 VA examination noted hammertoes.  A claim for service 
connection for hammertoes secondary to service-connected 
hyperkeratosis is referred to the RO for appropriate 
development.  

In February 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.

FINDINGS OF FACT

1.  Competent medical evidence relates residual gastrocnemius 
disability to an in-service gastrocnemius strain.

2.  Hyperkeratosis of the feet is manifested by callosities, 
mild pes planus and tenderness with palpation of the feet.   

3.  The Veteran's left eye corneal abrasion is characterized 
by corrected visual acuity of no worse than 20/20 in both 
eyes, full field of vision and by diplopia from 31 to 40 
degrees.

4.  Residuals of a left foot injury to include numbness of 
the left heel and capsulitis of the left great toe are 
manifested by a scar measuring approximately 1.75 centimeters 
by 0.2 centimeters.  There is diminished sensation over the 
left heel scar.  The scar is not deep, does not adhere to 
underlying tissue and does not result in limitation of motion 
of the foot. 

5.  Residuals of a left foot injury to include numbness of 
the left heel and capsulitis of the left great toe are 
manifested by no more than moderate disability of the left 
foot.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for right gastrocnemius 
strain.  38 C.F.R. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial 30 percent evaluation for 
hyperkeratosis of the feet have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for left eye corneal abrasion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6009, 6080, 6090 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left foot injury to include 
numbness of the left heel and capsulitis of the left great 
toe.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R.  § 
4.118, Diagnostic Codes 7801 through 7805 (2008);  38 C.F.R. 
§ 4.72, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The RO provided the Veteran with VCAA notice in a March 2003 
letter, which advised the Veteran of the evidence required to 
substantiate his service connection claims and stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining in support of his 
claims.  A January 2007 letter informed him of how disability 
ratings and effective dates are determined.  

The Board notes that the Veteran's claims for  higher initial 
ratings stem from a disagreement with the initial ratings 
assigned in the July 2003 rating decision.  The RO did not 
provide the Veteran with additional notice of the evidence 
required to substantiate his claims for a higher initial 
rating.  In Dingess, the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service- connection claim has been more than substantiated, 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Rather, the RO must issue a Statement of the 
Case (SOC).  Id.  The RO issued an SOC in December 2004 that 
advised the Veteran of the pertinent laws and regulations and 
the reasons for the decision.   Thus, the Board finds that 
the requirements of the duty to notify have been met.

With respect to the duty to assist, the RO made reasonable 
efforts to assist the Veteran.  The RO obtained the service 
treatment records and post-service records identified by the 
Veteran.  The Veteran has been afforded VA examinations for 
the evaluation of the claimed disabilities.  Accordingly, the 
Board finds that VA has satisfied the duties to notify and 
assist the Veteran.  

II.  Analysis of Claims

A.  Service connection for gastrocnemius strain  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon VA examination in April 2003, the Veteran reported 
constant cramping in the right calf following an injury 
during service in 1993.  He reported that he had constant 
pain with flare-ups at least once a day.  The examiner 
diagnosed right gastrocnemius strain with residuals of 
subjective discomfort.  

The Veteran had a VA examination in July 2006.  The Veteran 
reported cramping of the right leg muscle at night, similar 
to a Charley horse type discomfort.  On physical examination, 
the examiner noted that the Veteran had pain from the back 
portion of his right knee which radiated into the calf of his 
left.  He did not have discomfort in the area of the Achilles 
tendon.  The examiner indicated that there were no tumors of 
muscle, no wounds of entry, tissue loss, scar formation, 
adhesion, tendon damage and no bone or joint damage of the 
right leg.  Muscle strength was good in the right leg and 
similar to that of the left.  

The examiner opined that the Veteran's right gastrocnemius 
discomfort is not related to the contusion in October 1993.  
The examiner explained that the Veteran has discomfort in the 
right calf muscle that radiates from the back of his right 
knee, but the Veteran has no discomfort in the calf muscle 
when he is walking a mile at work or working out in the gym.  
The examiner concluded that it is less likely than not that 
the discomfort in the calf is a residual of the pulled calf 
muscle sustained in service.  

The Board finds that service connection for right 
gastrocnemius strain is warranted.  Although the most recent 
VA examination found no residual disability, the 2003 VA 
examination indicated that there is residual discomfort 
associated with the gastrocnemius strain that was noted 
during service.  Thus, resolving any doubt in the Veteran's 
favor, the Board concludes that service connection is 
warranted for right gastrocnemius strain.   



B.  Legal Criteria - Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

C.  Hyperkeratosis

The July 2003 rating decision on appeal granted service 
connection for hyperkeratosis and assigned an initial 
evaluation of 30 percent.  In November 2003, the RO 
determined that there was clear and unmistakable error in the 
July 2003 rating decision that granted an initial 30 percent 
rating for hyperkeratosis.  The RO reduced the evaluation to 
10 percent in an October 2004 rating decision.  The Veteran 
now seeks an evaluation in excess of 10 percent for service-
connected hyperkeratosis.

The Board notes that there is not a specific diagnostic code 
that sets forth criteria for assigning disability evaluations 
for hyperkeratosis.  When an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2008).

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27 
(2008).

The Veteran's service-connected hyperkeratosis has been rated 
by analogy under Diagnostic Code 5276, which pertains to 
acquired flatfoot.  Diagnostic Code 5276 provides that a non-
compensable rating is warranted for mild symptoms, relieved 
by built-up shoe or arch support.  A 10 percent rating 
requires evidence of moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo-achillis, pain on manipulation and use of the feet.  
Bilateral severe acquired flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities will result in the award 
of a 30 percent rating.  An evaluation of 50 percent, the 
highest available under the diagnostic code, requires 
evidence of bilateral flatfoot with a pronounced disability 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

After a review of the record in this case, the Board finds 
that the criteria for a 30 percent rating, but no higher, 
have been met throughout the appeal period.  

At the Board hearing, the Veteran testified that he began 
getting callouses after he received the wrong size boots in 
basic training.  The Veteran testified that he has continued 
to have callouses since service and indicated that his 
callouses cause discomfort and pain with walking and 
standing.  

A review of the service treatment records reflects that the 
Veteran was seen on several occasions for treatment of foot 
callouses.  The post-service evidence of record includes VA 
outpatient treatment records and VA examination reports. 

Upon VA examination in April 2003, the examiner noted marked 
hyperkeratosis of the soles of the feet.  The Veteran 
reported that he trimmed the callouses on a frequent basis, 
but they became sore after trimming.  The Veteran reported 
functional impairment because of difficulty walking and an 
inability to go barefoot during the summertime.  

On physical examination of the feet, the examiner noted that 
examination of the feet for abnormal weightbearing showed 
hypercallosities but not in an abnormal distribution.  The 
Veteran did not require assistive devices.  The examiner 
noted remarkable callosities to the plantar surface of the 
feet over the heads of the metatarsals as well as the heels.  
The veteran exhibited mild early pes planus.  There was no 
valgus of the foot.  The Achilles tendon alignment was 
normal.  The Veteran had minimal hallux valgus and no hallux 
rigidus.  The VA examiner diagnosed bilateral pes planus with 
bilateral abnormal hyperkeratosis, plantar surface. 

At a July 2006 VA examination, the Veteran reported 
intermittent aching pain in the region of the left first 
metarsal head/ first metatarsophalangeal joint aggravated by 
activities and weather changes.  On physical examination, the 
examiner noted a normal gait without antalgia and without 
requirement for assistive devices.  The Veteran had normal 
form and function of the tibialis posterior and tendo 
Achilles.  He had a mild bilateral symmetric pes planus foot 
type with preserved longitudinal arches.  The Veteran did not 
exhibit pain on manipulation of either foot.  He had mild 
reducible lesser toe hammertoe contractures bilaterally and 
mild hallux valgus bilaterally and symmetrically without 
impairment of passive range of motion of the 
metatarsophalangeal joints of either foot.  There was 
tenderness to palpation after the first metarsal head 
medially.  There was tenderness to palpation about the first 
metarsophalangeal joint line.   

The above evidence reflects that hyperkeratosis is manifested 
by remarkable callosities to the plantar surface of the feet 
over the heads of the metatarsals as well as the heels 
callosities, mild pes planus and tenderness with palpation of 
the feet.   Such findings most closely approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 
5276.  The criteria for an evaluation higher than 30 percent 
are not met in this case, as the evidence does not show 
findings such as pronounced disability with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation which is not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008).  

D. Left eye corneal abrasion

The Veteran seeks an initial evaluation in excess of 10 
percent for a 
service-connected left eye corneal abrasion. 

The RO has rated the Veteran's corneal abrasion as 10 percent 
disabling, pursuant to Diagnostic Code 6009.

Diagnostic Code 6009 pertains to unhealed injury of the eye. 
The rating code provides that the eye disabilities described 
in Diagnostic Codes 6001 to 6009, in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity combining an additional 10 percent rating during 
continuance of active pathology.  A minimum rating of 10 
percent shall be assigned during active pathology.  38 C.F.R. 
§ 4.84a (2008).  

The criteria for impairment of visual acuity provide that a 
20 percent rating is warranted for the following:  vision in 
1 eye 20/70 (6/21) and vision in the other eye 20/50 (6/15).  
A 20 percent rating is also assignable for vision in one eye 
of 20/100 and vision in the other eye of 20/50 (6/15) and for 
vision in one eye of 20/200 (6/60) and vision in the other 
eye of 20/40 (6/12).  A 20 percent rating is also assignable 
for vision in one eye of 15/200 (4.5/60) and vision in the 
other eye of 20/40 (6/12).  

Impairments in the field of vision are rated under Diagnostic 
Code 6080.  38 C.F.R. § 4.84a (2008).  The extent of 
contraction of visual field in each eye is determined by 
recording the extent the remaining visual fields in each of 
the eight 45 degree principal meridians.  38 C.F.R. § 4.76a 
(2008).  The number of degrees lost is determined at each 
meridian by subtracting the remaining degrees from the normal 
visual fields given in table III.  The degrees lost are then 
added together to determine total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a.  A 10 percent disability rating is 
warranted where the evidence demonstrates unilateral 
contraction of the visual field to 60 degrees, but not to 15 
degrees.  A 20 percent disability rating is warranted where 
the evidence demonstrates unilateral contraction of the 
visual field to 15 degrees but not to 5 degrees.  A note to 
Diagnostic Code 6080 instructs that a rating for impairment 
of field vision is not to be combined with any other rating 
for visual impairment.

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  38 C.F.R. Part 
4 (2008).  The ratings are applicable to only one eye.  A 
rating cannot be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  Id.

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
Id.

According to the rating schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye. 
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, 
and Note (4) (2008).

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074 (2008).
  
The Veteran had a VA examination in April 2003.  On 
examination, the Veteran had 20/20 vision in each eye without 
correction.   Motility and pupils were normal.  The Veteran's 
anterior segment examination was unremarkable.  Intraocular 
pressures measured 12 in each eye.  Funduscopic examination 
revealed his discs to be sharp with a cup-to-disc ratio of 
0.3 in each eye.  His macula and vessels were normal in each 
eye.  Goldman visual fields were not performed as they were 
not indicated for the Veteran's condition.  The examiner's 
diagnosis was corneal abrasion left eye, well healed.  

The Veteran had a VA examination in July 2006.  The examiner 
noted full confrontation of visual fields.  The Veteran had 
corrected visual acuity of 20/ 20 in both eyes.  The 
examination showed intermittent diplopia, only in extreme 
superior gaze.  The examiner indicated that this was not 
correctable.  The examiner diagnosed vertical diplopia in 
extreme superior gaze.  The examiner indicated that that 
diplopia was present from 31 to 40 degrees. 

Upon VA examination in October 2008,  the examiner noted 
correctable vision of 20/20 in the right eye and 20/15 in the 
left.  The examiner noted vertical diplopia in extreme 
superior gaze.  The examiner indicated that vertical diplopia 
was present from 31 to 40 degrees.  

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim for an increased rating for a 
corneal abrasion.  The 10 percent rating in effect 
contemplates active symptoms. 

The evidence does not show that a higher rating is warranted 
based upon the findings of the Veteran's visual acuity, 
visual fields or diplopia. The VA examinations reflect that 
the Veteran has corrected vision of 20/20 and full 
confrontation of visual fields.  The Board has also 
considered the rating criteria of Diagnostic Code 6090, 
pertaining to diplopia.  In this regard, the Board notes that 
the degree of diplopia shown on VA examination is equivalent 
to 20/40 vision.  According to Table V, when vision in one 
eye is 20/40, a rating in excess of 10 percent is assignable 
only when the vision in the other eye is 20/200.  See 38 
C.F.R. § 4.84a, Table V.  In this case, the Veteran has 
corrected visual acuity of 20/20 in the right eye.  
Therefore, a higher rating may not be awarded under 
Diagnostic Code 6090.  

In light of the foregoing, the Board concludes that the 
criteria for an evaluation in excess of 10 percent for a left 
eye corneal abrasion have not been met.  As the preponderance 
of the evidence is against the claim for a higher rating, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  





E. Residuals of left foot injury

The Veteran seeks an initial evaluation in excess of 10 
percent for residuals of a left foot injury to include 
numbness of the left heel and capsulitis of the left great 
toe. 

A July 2003 rating decision granted service connection for 
status post laceration of the left heel and granted a non-
compensable (zero percent) evaluation, pursuant to Diagnostic 
Code 7805.  

The Veteran's left heel laceration was previously rated by As 
noted, the RO previously under Diagnostic Code 7805.  The 
rating criteria governing scars other than those of the head, 
face or neck are set forth in 38 C.F.R. § 4.118, DC's 7801 
through 7805.  Diagnostic Code 7801 governs scars, other than 
the head, face or neck that are deep or that cause limited 
motion.  A 10 percent rating is assignable for a scar with 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is assignable for a scar with area or areas 
exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, 
DC 7801 (2008).

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R.
§ 4.118, DC 7801, Note 2.

Diagnostic Code 7802 is used to evaluate scars other than the 
head, face, or neck that are superficial and that do not 
cause limited motion.  Under DC 7802, a maximum rating of 10 
percent rating is assignable for such scars with an area or 
areas of 144 square inches (929 sq. cm.) or greater. 38 
C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, DC 7802, Note (2).

Diagnostic Code 7803 provides that a maximum 10 percent 
rating is assignable for scars that are superficial and 
unstable.  38 C.F.R. § 4.118, DC 7803 (2008).  In addition, 
under Diagnostic Code 7804, a maximum rating of 10 percent is 
assignable for superficial scars that are painful on 
examination.

Diagnostic Code 7805 provides that scars may be rated 
according to limitation of motion of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2008).

A January 2007 VA rating decision granted service connection 
for residuals of left foot injury to include numbness of the 
left heel and capsulitis of the great toe and assigned a 10 
percent evaluation, pursuant to Diagnostic Code 5284.  

Diagnostic Code 5284 provides that a 10 percent rating is 
assignable for moderate foot injury.  A 20 percent rating is 
assignable for moderately severe foot injury, and a 30 
percent rating is assignable for severe foot injury.  38 
C.F.R. § 4.72, Diagnostic Code 5284.  A note following 
Diagnostic Code 5284 provides that a 40 percent rating is 
warranted for actual loss of use of the foot.  

Service treatment records show that the Veteran was treated 
for a laceration of the left foot that occurred when he 
slipped while climbing a pole. 

Upon VA examination in April 2003, the Veteran reported pain 
with standing and walking.  He reported functional impairment 
due to numbness of the heel.  
Physical examination of the heel revealed a small well-healed 
scar in the medial aspect of the heel measuring a centimeter 
in length.  No foreign bodies or masses were palpable in the 
left heel.  

Upon VA examination in July 2006, the examiner noted a 
transverse scar over the posterior left heel without 
induration, tenderness or hypertrophy.  The examiner 
indicated that the scar was well-healed.  There was 
diminished light touch sensation distal to the well-healed 
transverse laceration of the left heel.  The examiner 
indicated that the posterior left heel had small branch 
neurotmesis (anesthesia) after a laceration, without 
limitation, tenderness or other problems associated with the 
scar in and of itself.  The examiner indicated that the 
Veteran would not experience limitations or problems for 
ambulatory activity related to employment or activities of 
daily living. 

A report of an October 2008 VA examination noted a scar on 
the left heel of 1.75 centimeters by 0.2 centimeters in 
length.  There was mild hypopigmentation, no tenderness, 
tissue loss or adherence.  There was a four centimeter 
squared area of decreased sensation to light touch along the 
posterior heel, distal to the scar.  

The above findings indicate that the Veteran's residuals of 
left foot injury is manifested by a scar measuring 
approximately 1.75 centimeters by 0.2 centimeters and by 
diminished light touch sensation of the left heel.  VA 
examiners have indicated that the scar is not deep, does not 
adhere to underlying tissue and does not result in limitation 
of motion of the foot. 

The Board finds that an evaluation in excess of 10 percent is 
not warranted under any of the relevant rating criteria. 
Under the rating criteria pertaining to scars, other than the 
head, face or neck, a 20 percent evaluation is assignable for 
a scar only when the scar exceeds 12 inches in area, which is 
not applicable here.   

The Board concludes that that an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5284.  The VA 
examination reports indicate that the Veteran's left heel 
laceration is primarily manifested by anesthesia of the left 
heel and without limitation or tenderness.  No VA examiner 
has indicated that the Veteran has severe or moderately 
severe disability of the foot.  The  Board finds that these 
findings most closely approximate moderate injury, for which 
a 10 percent evaluation is warranted under Diagnostic Code 
5284.  Accordingly, the Board concludes that the criteria for 
an initial rating in excess of 10 percent for  a left foot 
injury to include numbness of the left heel and capsulitis of 
the left great toe, are not met.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  
  

F.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the claimed disabilities, alone, cause 
marked interference with employment (beyond that contemplated 
in the evaluation assigned) or necessitate frequent periods 
of hospitalization.  Accordingly, the veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Service connection for right gastrocnemius strain is granted.

A 30 percent rating is granted for hyperkeratosis of the 
feet, subject to regulations governing the payment of 
monetary benefits.  

A rating in excess of 10 percent for left eye corneal 
abrasion is denied.

A rating in excess of 10 percent for  residuals of a left 
foot injury to include numbness of the left heel and 
capsulitis of the left great toe is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


